
  Algeria 2020
  
  

  

  


Preamble


The Algerian people are a free people; and they are resolved to remain so.


Stretching back over thousands of years, their history is marked by a progression of exertion and struggle that has turned Algeria into an everlasting seedbed of freedom and a land of glory and dignity.


Ever since the Numidian era and the Islamic Conquest, and up until the wars of liberation against colonialism, Algeria has always known at the epic moments witnessed in the Mediterranean basin how to find amongst her children pioneers of freedom, unity and progress, as well as builders of prosperous democratic states throughout the epochs of grandeur and peace.


The 1st November 1954 was a turning point in determining her future and a tremendous crowning of a ferocious resistance during which she withstood the diverse onslaughts on her culture and values, as well as the fundamental constituents of her identity, namely Islam, Arabism and Amazighism that the State has been relentlessly endeavouring to promote and develop each one of them; the roots of her current exertion in the various domains stretch back to the glorious past of her Nation.


The Algerian people rallied round the national movement and subsequently the National Liberation Front, and made the ultimate sacrifice in order to assume their collective destiny under the banner of their recovered freedom and national cultural identity and to build their authentic people’s constitutional institutions.


Under the leadership of the National Liberation Front and the National Liberation Army, the Algerian people crowned what their preeminent children made in terms of ultimate sacrifices during the people’s war of liberation with independence, and built a modern and fully sovereign state.


The Algerian people were determined to achieve a host of momentous victories marked by the reclaiming of national riches and the making of a state devoted exclusively to serving the masses, thus strengthening the legitimacy of the state that exercises its powers in the service of national independence and free of any foreign pressure.


The Algerian people’s resistance to violent attempts that threaten the unity and stability of the state has strengthened their adherence to the values of tolerance and peace. They decided, thanks to their unwavering belief and adherence to their unity, and in full sovereignty, to implement the Peace and National Reconciliation policy, which has yielded fruit that they are determined to preserve.


The Algerian people shall be determined to keep Algeria immune from Fitna, violence and all forms of extremism, including hate speech and all forms of discrimination, by establishing their spiritual and civilisational values which call for dialogue, reconciliation and fraternity within the framework of respect for the Constitution and the laws of the Republic.


The Algerian people express their eagerness to translate their aspirations in this Constitution to profound social transformations to build a new Algeria, which have been expressed peacefully since the launch of the popular movement on 22 February 2019, in full unity with its People’s National Army.


The Algerian people have always been struggling for freedom and democracy and they are resolved to uphold their national sovereignty and independence. With this Constitution, they are determined to establish a host of institutions based on the participation of every single Algerian man and woman in conducting public affairs and the capacity to achieve social justice, equality and freedom for everyone within the framework of a democratic and republican state. The Constitution aspires to be the appropriate framework for strengthening national ties and guaranteeing democratic freedoms for citizens.


Algeria expresses its commitment to work to prevent and combat corruption as enshrined in the African Union Convention on Preventing and Combating Corruption of 11 July 2003, the United Nations Convention against Corruption of 31 October 2003, and the Arab Convention to Fight Corruption of 21 December 2010.


By approving this Constitution, which is the manifestation of their proper genius, the reflection of their aspirations, the fruit of their determination and the outcome of the profound social mutations they have occasioned, the Algerian people shall substantiate with full appreciation and resoluteness more than ever before the ascendancy of the law.


The Constitution stands above all; it shall be the fundamental law safeguarding the individual and collective rights and freedoms. It shall protect the principle of the people’s freedom of choice, lend legitimacy to the exercise of powers and consecrate the democratic alternation of power through free and fair elections.


The Constitution shall ensure the separation and balance of powers, the independence of the judiciary, legal protections, oversight of the work of public authorities, and legal security.


The Algerian people express their complete commitment to human rights as specified in the Universal Declaration of Human Rights of 10 December 1948, the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights (both issued on 16 December 1966), the African Charter on Human and Peoples’ Rights of 27 June 1981, and the Arab Charter on Human Rights of 23 May 2004.


The Algerian people shall remain committed to their choices in order to restrain class differences and abolish all aspects of regional disparities. They shall work towards building a productive and competitive economy within the framework of sustainable development and environmental protection.


The people remain concerned with environmental degradation and the negative effects of climate change, and they are eager to ensure protection of the natural environment and the rational use of natural resources in order to preserve them for future generations.


In recognition of the enormous energy they represent, the participation of the youth of Algeria— with their aspirations and determination to rise to the political, economic, social, and cultural challenges—is necessary to build all this and to protect the interests of future generations and guarantee a quality education for them by the family and the school.


The People’s National Army, successor of the National Liberation Army, shall assume its constitutional duties with utmost commitment and valiant preparedness to sacrifice whenever national duty demands. The Algerian people are proud of their National Army and grateful for all the efforts it has exhausted to protect the country from any foreign threat and for its quintessential role in protecting the citizens, institutions and properties from the plague of terrorism; those efforts have contributed to strengthening the nationalistic bond and consecrating the spirit of solidarity between the people and their army.


The State shall attend to the professionalism of the People’s National Army and to its modernisation in the manner that enables it to acquire the requisite capabilities to preserve national independence, defend Algeria’s national sovereignty, her unity and territorial integrity and protect her land, sea and air boundaries.


Armed with their deeply-ingrained spiritual values and loyal to their traditions of solidarity and justice, the people are confident in their ability to contribute effectively to the cultural, social and economic progress in the world of today and tomorrow.


Algeria, land of Islam, an integral part of the Great Arab Maghreb and an Arab, Mediterranean and African country is proud of her radiant Revolution of November 1 and is honoured by the respect she has gained and known how to preserve owing to its commitment to all the just causes of the world.


Committed to peace, human rights, and growth, Algeria’s foreign policy is directed toward strengthening its presence and influence on the international scene through partnerships based upon mutual interests that are totally concordant with Algeria’s political, economic, social and cultural national choices, with full respect for the goals and organizing principles of the UN, the African Union, and the Arab League.


The pride of the Algerian people, their sacrifices, sense of responsibility and inveterate adherence to freedom and social justice reflect the optimum guarantees of their respect for the principles of this Constitution which they shall adopt and bequeath to the future generations, the successors of the pioneers of freedom and the founders of the free society.


This preamble shall be part and parcel of this Constitution.



TITLE I. THE GENERAL PRINCIPLES GOVERNING THE ALGERIAN SOCIETY



CHAPTER I. ALGERIA



ARTICLE 1


Algeria shall be a People’s Democratic Republic. It shall be one and indivisible.



ART 2


Islam shall be the religion of the State.



ART 3


Arabic shall be the national and official language.


Arabic shall remain the official language of the State.


A High Council for the Arabic Language shall be established under the auspices of the President of the Republic.


The High Council for the Arabic Language shall be assigned the special task of working towards the affluence of the Arabic language, the generalisation of its use in scientific and technological fields and promoting the translation into it for this purpose.



ART 4


Tamazight shall also be a national and an official language.


The State shall endeavour to promote and develop it in all its linguistic varieties in use throughout the national territory.


An Algerian academy for the Tamazight language shall be established under the authority of the President of the Republic.


It shall be supported by the work of the experts and assigned the task of providing the necessary requirements to develop the Tamazight language in order to integrate it as an official language in the future.


The modalities of implementing this Article shall be stipulated by an organic law.



ART 5


The capital of the Republic shall be Algiers.



ART 6


The national emblem and the national anthem are conquests of the Revolution of November 1, 1954. They shall be unalterable.


These two symbols of the Revolution, having become those of the Republic, shall have the following features:







1.
The national emblem shall be green and white with a red star and crescent moon placed at the centre.






2.
The national anthem shall be "Qassaman" with all its stanzas.




The seal of the State shall be determined by law.



CHAPTER II. THE PEOPLE





ART 7


The people shall be the source of all powers.


National sovereignty shall belong exclusively to the people.



ART 8


The constituent power shall belong to the people.


The people shall exercise their sovereignty through the institutions they establish.


The people shall exercise this sovereignty by means of referenda and through their elected representatives.


The President of the Republic may have direct recourse to the expression of the will of the people.



ART 9


The people shall establish institutions with the objective of:







•
safeguarding and consolidating national sovereignty and independence;






•
safeguarding and consolidating the national identity and unity;






•
protecting the basic freedoms of the citizens and the social and cultural flourishing of the Nation;






•
promoting social justice;






•
eradicating regional disparities in the domain of development;






•
encouraging the building of a diversified economy that appreciates all the country’s faculties, be they natural, human or scientific.






•
protecting the national economy against all forms of misappropriation, speculation, bribery, illegal trading, abuse, unlawful acquisition and arbitrary confiscation.





ART 10


The institutions shall not indulge in:







•
feudal, regionalist and nepotistic practices;






•
establishing relations of exploitation and bonds of dependency;






•
infringing the Islamic morals and the values of the November Revolution.





ART 11


The people shall be free to choose their representatives.


The representation of the people shall have no restrictions save for those specified in the Constitution and the electoral law.



CHAPTER III. THE STATE



ART 12


The State shall derive its legitimacy and raison d’être from the volition of the people.


"By the people and for the people" shall be the motto of the State.


The State shall exclusively be in the service of the people.



ART 13


The sovereignty of the State shall extend to its territory, airspace and territorial waters.


The State shall also exercise its sovereign right, established by international law, over each of its different zones of maritime space belonging to it.



ART 14


It shall be emphatically prohibited to relinquish or forsake any part of the national territory.



ART 15


The State shall be founded on the principles of representational democracy, the separation of powers, and the guarantee of right, freedoms, and social justice.


The elected Assembly shall constitute the framework within which the people shall express their volition and monitor the action of public authorities.


The State shall promote participatory democracy at the level of local authorities.



ART 16


The local authorities of the State shall be the Municipality and the Wilaya.


The Municipality shall be the basic authority.


The law may confer a special system upon some municipalities.



ART 17


The relationships between the State and the local authorities shall be based on the principles of decentralization and deconcentration.



ART 18


The elected Assembly shall epitomise the basis of decentralisation and the setting where citizens partake in running public affairs.



ART 19


Public property shall be an asset of the national community.


It shall encompass the subsoil, mines and quarries, natural energy sources, and the mineral, natural and living resources in the various areas of the national maritime properties, waters and forests.


It shall also encompass the railways, maritime and air transports, the post and telecommunications, as well as all other assets stipulated by the law.



ART 20


The State shall strive to:







1.
Guarantee a safe environment to protect individuals and achieve their well-being.






2.
Improve bio-diversity and the guarantee of ongoing awareness of environmental risks.






3.
Make rational use of water, fossil fuels, and other natural resources.






4.
Protect the environment’s land, sea, and air dimensions and the implementation of all appropriate measures to suppress pollutants.





ART 21


The national domain shall be defined by the law.


It shall comprise the public and private domains of the State, the Wilaya and the Municipality.


The management of the national domain shall be in conformity with law.



ART 22


The organisation of foreign trade shall be the competency of the State.


The law shall determine the stipulations pertaining to foreign trade practice and control.



ART 23


Any combination between public offices and private activities or self-employment shall be prohibited.


The creation of any public office or making any public tender whose goal is not in the public interest shall be prohibited.


Positions and tenures in the civil service shall not constitute a source of enrichment or a means to serve private interests.


All public officials, in the context of performing their duties, shall avoid conflicts of interest.


Any person appointed to a senior government position, elected or appointed to Parliament, or elected to a local council, shall disclose their assets before assuming office and at the end of their tenure.


The modalities of implementing these provisions shall be stipulated by the law.



ART 24


In all cases, public authorities shall respect and apply good governance in public affairs and shall ensure adherence to the law and transparent regulations that do not contain provisions that lead to corruption.



ART 25


Abuse of authority and influence-peddling shall be punishable by law.



ART 26


The administration serves the citizens.


The impartiality of the administration shall be guaranteed by law.


For requests requiring the issuance of an administrative decision, laws shall include a stipulation that the administration must return a reasoned response within a reasonable time.


The administration shall deal impartially with the public within the framework of respecting legitimacy and shall provide service without delay.



ART 27


Public facilities shall ensure equal service and non-discriminatory treatment to all clientele.


Public facilities shall be based on the principles of continuity, continuous adjustment, and equitable coverage of the national territory and, when necessary, shall guarantee a minimum level of service.


Public facilities shall operate in accordance with the standards of quality, efficiency, oversight, and accountability.



ART 28


The State shall be responsible for the security of people and properties.



ART 29


The State shall endeavour to protect the rights and the interests of its citizens abroad in compliance with international law, the conventions concluded with the host countries or countries of residence.


The State shall attend to preserving the identity and dignity of its citizens residing abroad, consolidating their ties with the Nation and mobilising their contribution to the development of their motherland.



ART 30


The consolidation and development of the Nation’s defensive potential shall be regulated by the National People’s Army.


The National People’s Army shall assume the permanent task of preserving national independence and defending national sovereignty.


It shall also assume the task of protecting the unity of the country and the integrity of its land, as well as defending its land, airspace and the various zones of its maritime domain.



ART 31


Algeria shall not resort to war to impinge on the legitimate sovereignty and the freedom of other peoples.


She shall endeavour to settle international differences through peaceful means.


Within the framework of the United Nations, the African Union, and the Arab League, and in full compliance with their principles and goals, Algeria may participate in peace-keeping and restoration operations.



ART 32


Algeria shall extend her solidarity to all the peoples struggling for political and economic liberation, for the right of self-determination and against all forms of racial discrimination.



ART 33


Algeria shall work towards strengthening international cooperation and promoting amicable relations between the states on the basis of equality, mutual interest and non-interference in domestic affairs. She shall adopt the principles and objectives of the United Nations’ Charter.



TITLE II. FUNDAMENTAL RIGHTS, PUBLIC FREEDOMS and DUTIES



CHAPTER I. FUNDAMENTAL RIGHTS AND PUBLIC FREEDOMS



ART 34









1.
Constitutional provisions regarding fundamental rights, public freedoms and guarantees apply to all public authorities and institutions.






2.
Any restriction of rights, freedoms and guarantees may only be imposed by legislation and for reasons related to maintaining public order and security, as well as those necessary to vouchsafe other rights and freedoms protected by the Constitution.






3.
In all cases, these restrictions shall not prejudice the essence of these rights and freedoms.






4.
In order to guarantee legal security, the State, in implementing legislation relating to rights and freedoms, shall ensure the readability, accessibility and the stability of legal texts.





ART 35









1.
Fundamental rights and freedoms are guaranteed by the state.






2.
The institutions of the Republic shall seek to ensure equality of rights and duties of all citizens by removing the obstacles impeding the development of the human personality and preventing the effectual participation of all in the political, economic, social and cultural life.





ART 36









1.
Algerian nationality shall be defined by the law.






2.
The conditions for the acquisition and retention of the Algerian nationality, its loss, or revocation shall be determined by law.





ART 37


All citizens shall be equal before the law and shall be guaranteed the right to equal protection.


There shall be no pretext for discrimination on the basis of birth, race, gender, opinion, or any other personal or social condition or situation.



ART 38


The right to life is inherent to the human being and protected by the law, and no one shall be arbitrarily deprived of it.



ART 39


The inviolability of the human being shall not be infringed.


Any form of physical or moral violence or violation of dignity shall be prohibited and punishable by law.


Torture or cruel, inhuman, or degrading treatment, including human trafficking, shall be punishable by law.



ART 40


The State shall protect women from all forms of violence in all places and situations in the public, professional, and private spheres.


The law shall guarantee victims access to shelter and care facilities, appropriate appeal methods, and free legal assistance.



ART 41


Every person shall be presumed innocent until proven guilty by an ordinary jurisdiction in accordance with a fair trial that ensures all the requisite guarantees for his defence.



ART 42


Underprivileged persons shall have access to legal aid.


The law shall determine the conditions for the implementation of this provision.



ART 43


No person shall be held guilty except by virtue of a law duly promulgated before the perpetration of the incriminated act.



ART 44


No person shall be prosecuted, arrested or detained except in the cases determined by law and in accordance with the forms prescribed by it.


Any person arrested must be informed of the reasons for his arrest.


Provisional detention shall be an exceptional measure for which the reasons, period and conditions of its extension are defined by law.


Acts and facts of arbitrary arrest shall be punishable by law.



ART 45


Detention pending a criminal investigation shall be subject to judicial control and shall not exceed forty-eight (48) hours.


Any person remanded in custody shall have the right to get in touch with his family immediately.


Any person remanded in custody shall be informed of his right to contact his lawyer. The exercise of this right may be restricted by the judge in exceptional circumstances specified by law.


Extended pre-charge detention shall only be effectuated as an exceptional measure in accordance with the conditions specified by law.


When the term of custody expires an obligatory medical examination shall be carried out on the person on remand should he so requests; in any case, he shall be informed of this right.


Medical examination shall be mandatory for minors.


The law shall determine the modalities of implementing this provision.



ART 46


Any person who is the subject of arbitrary detention, arbitrary temporary confinement, or miscarriage of justice shall have the right to compensation.


The law shall determine the conditions and modalities of the compensation.



ART 47


Every person shall have the right to the protection of his honor and private life.


Every person shall have the right to the confidentiality of his correspondence and private communications in all their forms.


The rights mentioned in the first and second paragraphs shall not be infringed except by reasonable order of the judicial authority.


The protection of individuals when handling personal data shall be a fundamental right.


The violation of these rights shall be punishable by law.



ART 48


The State shall guarantee the inviolability of the domicile.


No search can be made, except in compliance with a law and in conformity with its provisions.


A search may only be effectuated by virtue of a warrant issued by the competent judicial authority.



ART 49


Every citizen enjoying all civil and political rights shall have the right to freely choose the place of residence and to move freely within the national territory.


The right of entry and exit from the national territory shall be guaranteed.


Any restriction of these rights shall only be enforced for a specific period and by virtue of a reasonable decision by the judicial authority.



ART 50


Any foreigner legally present in the national territory shall enjoy legal protection of his person and property.


No person shall be extradited except in accordance with a ratified international agreement or under the extradition law.


In no case shall a political refugee with a legal right to asylum be handed over or extradited.



ART 51


Freedom of conscience and freedom of opinion shall be inviolable.


Freedom of worship shall be guaranteed and exercised without discrimination in compliance with the law.


The State shall impartially guarantee the protection of places of worship.



ART 52


Freedom of expression shall be guaranteed.


Freedom of association and public assembly shall be guaranteed upon obtaining a permit. The law shall determine the modalities for exercising these freedoms.



ART 53


The right to form associations shall be guaranteed upon obtaining a permit.


An organic law shall determine the modalities for the establishing of associations.


Associations shall not be dissolved except by virtue of a judicial decision.



ART 54


Freedom of the press, be it written, audiovisual, or on media networks, shall be guaranteed equally for all public and private media outlets. It shall not be restricted by any form of prior censorship.


Freedom of the press shall include in particular the following:







•
freedom of expression and creativity of journalists and media collaborators






•
the journalist’s right to access sources of information within the framework of respect for the laws in force






•
the right to protection of the journalist and his professional confidentiality






•
the right to publish and investigate upon obtaining a permit to do so






•
the right to establish television and radio channels and websites and newspapers within the conditions specified by law






•
the right to publish news, ideas, photos, and opinions within the legal framework while respecting the community’s heritage and religious, social, and cultural values




This freedom shall not be exploited to infringe upon the dignity, liberty, and rights of others.


The publication of discriminatory of hate speech shall be prohibited.


Press offences shall not incur a custodial sentence.



ART 55


The citizen shall have the right to access, acquire, and transmit information, documents and statistics.


The exercise of this right shall not infringe on the private life and the rights of others, the legitimate interests of institutions, or the requirements of national security.


The law shall determine the modalities for exercising this right.



ART 56


Every citizen meeting the legal requirements shall have the right to vote and to be elected.



ART 57


The right to establish political parties shall be acknowledged and guaranteed.


Political parties may not be founded on a religious, linguistic, ethnic, gender, corporatist or regional basis.


This right may not be invoked in order to undermine fundamental freedoms, the essential components of the national identity, national unity, the security and integrity of the national territory, the independence of the country, the sovereignty of the people, or the democratic and republican nature of the State.


Political parties may not have recourse to party propaganda based on the elements referred to in the previous paragraph.


The State shall ensure equitable treatment of all political parties.


All political parties shall be forbidden from having any form of affiliation with foreign interests or entities.


No political party shall resort to violence or hatred of any type or form.


An organic law shall determine the means of establishing political parties and may not include provisions that infringe upon the freedom to create them.


The administration shall refrain from any practice that, by its nature, prevents the exercise of this right.



ART 58


In compliance with the provisions of the abovementioned Article 57, the authorized political parties shall have the following particular rights:







•
freedom of opinion, expression and assembly;






•
airtime in public media outlets proportional to their representation at national level;






•
public funding, if appropriate, based on their representation in Parliament, as determined by the law;






•
exercising power at local and national levels through democratic alternation in accordance with the provisions of this Constitution.





ART 59


The State shall work towards promoting the political rights of women by increasing their chances of access to representation in elected assemblies.


The modalities of implementing this Article shall be determined by an organic law.



ART 60


Private property shall be guaranteed.


Property shall not be expropriated except within the scope of the law and with equitable compensation.


The right to inheritance shall be guaranteed.


The holdings of the waqf and charitable organizations shall be acknowledged, and their allocations shall be protected by law.



ART 61


Freedom of commerce and industry shall be guaranteed.


The law shall determine which investments, by virtue of their strategic nature, necessitate that state hold the majority share or direct or indirect control.


The law shall put in place appropriate mechanisms responsible for providing a sustained business climate and shall create procedures to achieve, manage, and liquidate investments transparently and efficiently in a way that ensures true and fair competition.



ART 62


The State shall regulate the market.


The law shall determine the rules related to establishment, organization, and operation of regulatory authorities with respect for the principle of their independence.



ART 63


Public authorities shall guarantee the protection, security, safety, health, and economic rights of the consumer.



ART 64


The right to obtain safe drinking water shall be guaranteed. The State shall ensure the rational usage and preservation of water for future generations.



ART 65


All persons shall have the right to healthcare.


The State shall ensure the quality of treatment and the continuity of health services.


The State shall be responsible for preventing and combating epidemic and endemic diseases and shall permanently improve living and working conditions.


The State shall ensure the provision of treatment conditions for the indigent.


The State shall ensure the promotion of physical education, sports, and entertainment.



ART 66


The State shall contribute to enabling citizens to find housing.


The State shall work towards facilitating the access to housing for disadvantaged categories.



ART 67


Citizens shall have the right to a healthy environment within a framework of sustainable growth.


The State shall work towards preserving the environment.


The law shall determine the obligations of natural and legal persons pertaining to the protection of the environment.



ART 68


The right to education shall be guaranteed. The State shall ensure the continued improvement of the quality of education.


Public education shall be free within the conditions fixed by law.


Primary education shall be compulsory.


The State shall guarantee impartiality in educational institutions and shall uphold their pedagogical and academic quality.


The State shall protect equal access to schooling and vocational training.



ART 69


All citizens shall have the right to work. This right is inseparable from the duty to work.


The right to protection, security and hygiene at work shall be guaranteed by law.


The right to rest shall be guaranteed. Law shall determine the modalities of its exercise.


The right to social security for workers shall be guaranteed by law.


Employment of children below the age of sixteen (16) shall be punishable by law.


The State shall work towards promoting apprenticeship and putting in place the policies that support job creation.


All forms of forced labor shall be prohibited.


Compulsory work shall be prohibited with the exception of cases decreed by law.


The law shall define the conditions for exploiting people for the public interest.


Every worker shall have the right to a guaranteed minimum wage.



ART 70


All citizens shall have equal access to functions and employment in the State, without any conditions other than those stipulated by law.



ART 71


The State shall work towards promoting equity in terms of opportunities between men and women in the job market.


The State shall encourage the promotion of women to positions of responsibility in public institutions and administrations, as well as in the enterprises.



ART 72


The right to belong to a trade union shall be acknowledged for all workers. The law shall guarantee the freedom to exercise this right.


Economic sector traders may organize within employer organizations within the legal framework.



ART 73


The right to strike shall be acknowledged. It shall be exercised within the framework of the law.


The law may prohibit or restrict the exercise of the right to strike in the fields of national defense and security, or for services and public activities which are of vital interest to the community.



ART 74


The family shall enjoy the protection of the State and society.


The family, society and the State shall protect the rights of children in the best interest of the child.


The State shall take responsibility for abandoned or non-affiliated children.


Under penalty of prosecution, parents shall have the obligation to ensure the education of their children, and children shall have the duty to provide help and assistance to their parents.


The law shall punish violence against and exploitation of children.



ART 75


The State shall ensure the provision of all institutional and material means to develop the capabilities of youth and stimulate their creative energies.


The State shall encourage youth to participate in political life.


The State shall protect youth from social ills.


The law shall determine the conditions for application of this Article.



ART 76


The State shall guarantee that the elderly and underprivileged groups with special needs enjoy all the recognized rights of citizens and shall integrate them into social life.


The State shall guarantee the abovementioned individuals the right to obtain a minimum income in the event of chronic illness, incapacity to work, or the loss of family support.


The law shall determine the conditions and modalities of applying these provisions.



ART 77


The living conditions of citizens below the legal working age and those who cannot work or can never work again shall be guaranteed by the State within a framework of respect for human dignity.



ART 78


Freedom of intellectual creativity has artistic and scientific dimensions.


This freedom may not be infringed except if it violates the dignity of individuals.


The law shall protect the rights of intellectual creativity. These rights cannot constitute a hindrance to the use of works resulting from intellectual creativity when required by the public interest or to preserve the cultural and national heritage and develop education and scientific research.



ART 79


Academic freedom and freedom of scientific research shall be guaranteed rights.


The State shall work towards promoting and valorising scientific research to further the Nation’s sustainable development.



ART 80


The right to culture shall be guaranteed for all citizens.


Each person shall have an equal right to culture.


The State shall protect and work towards preserving the tangible and intangible national cultural heritage.



ART 81


Each citizen shall have the right to submit to the public authorities, on his own or with others, petitions for the purpose of filing grievances in the public interest or with regards to behaviors that violate their fundamental rights.


Each petitioner shall have the right to be notified of the results of his inquiry within a reasonable time.



CHAPTER II. DUTIES



ART 82


Ignorance of the law is no excuse.


Laws and regulations shall not be invoked until after published in official channels.


Every person shall respect the Constitution and shall comply with the laws of the Republic.



ART 83


Every citizen shall assume the duty of protecting and safeguarding the country’s independence and sovereignty, the integrity of its national territory, the unity of its people and all the attributes of the State.


Treason, espionage, defection to the enemy, and all offences committed against the security of the State, shall be punished to the fullest extent of the law.



ART 84


Every citizen shall faithfully undertake his obligations vis-à-vis the national community.


The commitment of the citizen towards his Mother Country and the obligation to contribute to its defence shall be sacred and permanent duties.


The State shall guarantee the respect for the symbols of the Revolution, the memory of the Shouhada’ and the dignity of their dependants and that of the Mujahidin.


The State, furthermore, shall endeavour to promote the writing of history and its teaching to the younger generations.



ART 85


All individual freedoms shall be exercised within the respect of the rights of others recognised by the Constitution; in particular, the respect of the right to honour, privacy and the protection of the family, the youth and childhood.



ART 86


Each person shall pay taxes according to his fiscal ability.


All taxpayers shall be equal in respect of taxation. The law shall determine the cases and circumstances in which taxes may be waived in full or in part.


Any action to circumvent the principle of equality among taxpayers and persons, whether natural or legal, shall be considered an infringement of the interests of the national community and shall be punishable by law.


The law shall punish tax evasion, tax fraud, and capital flight.


No tax may be imposed except by reason of a law.


No tax, contribution, excise, or right of any kind may be imposed with retroactive effect.



ART 87


The duty of every citizen is to protect public property and the interests of the national community and to respect the property of others.



TITLE III. ORGANISATION AND SEPARATION OF POWERS



CHAPTER I. THE PRESIDENT OF THE REPUBLIC



ART 88


The President of the Republic, Head of State, shall embody the unity of the Nation and shall guarantee the unity of the national territory.


He shall protect and guarantee respect for the Constitution.


He shall embody the State within the country and abroad.


He shall reserve the right to address the Nation directly.



ART 89


The President of the Republic shall be elected by universal, direct and secret suffrage.


The election shall be won by an absolute majority of votes cast.


The other terms of the presidential election shall be prescribed by an organic law.



ART 90


The President of the Republic shall exercise the supreme magistracy within the limits defined by the Constitution.



ART 91


To be eligible for the Presidency of the Republic, the candidate shall:







•
not have acquired a foreign nationality;






•
have, solely, the native Algerian nationality and certify the native Algerian nationality of the father and mother;






•
be Muslim;






•
be forty (40) years old on election day;






•
enjoy full civil and political rights;






•
prove the exclusive native Algerian nationality of the spouse;






•
justify a permanent residence only in Algeria for a minimum of ten (10) years preceding the submission of the candidacy;






•
justify his participation in the Revolution of 1 November 1954 for the candidates born befor July 1942;






•
justify the non-involvement of the parents of the candidate born after July 1942, in hostile acts against the Revolution of 1st November 1954;






•
submit a public declaration of his movable and immovable property, both inside and outside Algeria.




Other conditions shall be prescribed by an organic law.



ART 92


The presidential term shall be five (5) years.


No one may serve more than two consecutive or discontinuous terms. In the event a presidential term is interrupted because of resignation or any other reason, the term is considered complete.



ART 93


The President of the Republic shall take an oath before the people and in the presence of the high authorities of the Nation, in the week following his election.


He shall take office after being sworn in.



ART 94


The President of the Republic shall take the Oath in the following terms:


”In the Name of Allah the most Merciful the most Compassionate. Faithful to the great sacrifices and to the memory of our martyrs as well as to the ideals of the eternal November Revolution, I do solemnly swear by Allah the Almighty that I shall respect and glorify the Islamic religion, defend the Constitution, see to the continuity of the State and provide the necessary conditions for the normal functioning of the reinforcement of the democratic process, respect the free choice of the people as well as the institutions and laws of the Republic, preserve public assets and funds, preserve the integrity of the national territory, the unity of the people and the nation, protect the freedoms and the fundamental human and citizen’s rights, work relentlessly towards the development and progress of the people and endeavour with all my strength to achieve the great ideals of justice, freedom and peace in the world. And Allah is my witness”.



ART 95


In addition to the powers explicitly conferred upon him by other provisions of the Constitution, the President of the Republic shall have the following powers and prerogatives:







1.
he shall be the Commander-in-Chief of the Armed Forces of the Republic;






2.
he shall be responsible for National Defence;






3.
he shall decide to send army units abroad after ratification of the Parliament by a 2/3 majority;






4.
he shall decide and conduct the foreign policy of the Nation;






5.
he shall chair the Council of Ministers;






6.
he may appoint the Prime Minister and terminate his functions and may delegate to him some of his powers, except for those stipulated in Article 97;






7.
he shall both appoint the head of the government and terminate his functions after consultation with the parliamentary majority;






8.
he shall hold regulatory authority;






9.
he shall sign the presidential decrees;






10.
he shall have the right to grant pardons, the right to remission or commutation of punishment;






11.
he may refer, on any issue of national importance, to the people by means of referendum;






12.
he shall summon the electorate;






13.
he shall conclude and ratify international treaties;






14.
he shall award decorations, distinctions and honorary titles of the State.





ART 96


The President of the Republic shall appoint:







1.
to posts and mandates provided by the Constitution;






2.
to civil and military posts of the State;






3.
to posts decided by the Council of Ministers;






4.
the First President of the Supreme Court;






5.
the President of the Council of State;






6.
the President of the Accountability Council;






7.
the Secretary General of the Government;






8.
the Governor of the Bank of Algeria;






9.
the judges;






10.
the officials of security organs;






11.
the Walis;






12.
the directors of regulatory authorities.




The President of the Republic shall appoint and recall ambassadors and special envoys of the Republic abroad.


He shall receive the letters of credence and recall of foreign diplomatic representatives.


In addition to the functions set out in paragraphs 4 and 5 above, an organic law shall determine the other judicial functions to which the President of the Republic shall appoint.



ART 97


The President of the Republic may not, in any case, delegate the power to appoint the head of the government, the members of the Government as well as the Presidents and members of constitutional institutions for which no other mode of designation is stipulated by the Constitution.


Similarly, he may not delegate his power to call for referendum, dissolve the People’s National Assembly, decide on anticipated legislative elections and implement the provisions of Articles 91, 92, 105, 107-109, 111, 142, 144, 145 and 146 of the Constitution.





ART 98


When the President of the Republic, because of a serious and lasting illness, is totally unable to perform his functions, the Constitutional Court shall meet de jure and, after having verified the reality of the impediment by all appropriate means, it shall propose to Parliament, by a three-fourths (3⁄4) majority of its members, to declare the state of impediment.


Parliament, convened in a joint session of both Chambers, shall declare the state of impediment of the President of the Republic, by a majority of two thirds (2/3) of its members.


The appointed Vice President shall be the acting Head of State, for a maximum period of forty-five (45) days, and shall exercise his authorities in accordance with the provisions of Article 104 of the Constitution.


If the impediment continues at the expiry of the period of forty-five (45) days, there shall be a declaration of vacancy by a resignation de jure, in pursuance to the procedure referred to in the paragraphs above and the provisions of the following paragraphs of this Article.


In case of resignation or death of the President of the Republic, the Constitutional Court shall meet de jure and confirm the permanent vacancy of the Presidency of the Republic. It shall immediately communicate the act of declaration of permanent vacancy to Parliament, which shall meet de jure.


The Vice President of the Republic shall be the acting President of the State and shall undertake to the duties of the President of the Republic for the reminder of the presidential term. He may not appoint a Vice President.


In the event the President of the Council of the Nation assumes the function of the acting Head of State, he shall discharge his duties in this regard for a maximum period of ninety (90) days, during which presidential elections shall be organized. This period may be extended upon requesting an opinion from the Constitutional Court. The Head of State so designated may not be a candidate for the Presidency of the Republic.


In case of coincidence of the resignation or death of the President of the Republic with the vacancy of the Vice President of the Republic, for any reason whatsoever, the Constitutional Court shall meet de jure and declare unanimously the permanent vacancy of the Presidency of the Republic and the incapacity of the Vice President of the Republic. In this case, the President of the Council of the Nation shall assume the function of the Head of State, in pursuance to the terms provided in the preceding paragraphs of this Article and Article 104 of the Constitution.


If the position of President of the Council of the Nation is vacant, the President of the Constitutional Court shall assume the Presidency of the State according to the conditions and procedures adopted above.



ART 99


If a candidacy for the presidential election has been validated by the Constitutional Court, the withdrawal can only occur in cases of serious impediment duly noted by the Constitutional Court or the death of the candidate concerned.


If one of the two candidates for the second round withdraws, the electoral process shall continue without taking the withdrawal into account.


In case of death or legal incapacity of one of the two candidates in the second round, the Constitutional Court shall declare that the whole electoral process must be held again. It shall extend, in this case, the period for the organisation of new elections for a maximum of sixty (60) days.


When applying the provisions of this Article, the President of the Republic in office or who assumes the function of Head of State shall remain in office until the President of the Republic takes the oath.


An organic law shall determine the conditions and modalities of implementation of these provisions.



ART 100


The Government in office at the time of the impediment, death or resignation of the President of the Republic cannot be dismissed or reshuffled until the new President of the Republic undertakes his duties.


If the Head of the Government in office becomes a candidate for the Presidency of the Republic, he shall resign de jure. The function of the Head of the Government shall be assumed by another member of the Government appointed by the Head of State.


During the periods stipulated in Articles 102 and 103 above, the provisions in paragraphs 7 and 8 of Article 91 and Articles 93, 142, 147, 154, 155, 208, 210 and 211 of the Constitution may not be applied.


During these same periods, the provisions of Articles 105, 107, 108, 109 and 111 of the Constitution cannot be implemented without the approval of Parliament, convened in a joint session of both Chambers. The Constitutional Court and the High Council of Security ought to be consulted beforehand.



CHAPTER II. THE GOVERNMENT



ART 101


The Government shall be composed of the Head of Government and the Ministers.



ART 102


The President of the Republic shall appoint the members of the Government at the proposal of the Head of Government.



ART 103


The Head of Government shall develop an action plan and present it in the Council of Ministers.



ART 104


The Head of Government shall submit an action plan for the Government to the People’s National Assembly for its approval. The latter shall hold a public debate for this purpose.


The Head of Government may, in light of this debate, adapt this action plan in consultation with the President of the Republic.


The Head of Government shall submit a statement regarding the Government’s action plan to the Council of the Nation as approved by the People’s National Assembly.


In this regard, the Council of the Nation may adopt a resolution.



ART 105


In case of non-approval of the action plan of the Government by the People’s National Assembly, the Head of Government shall tender the resignation of the Government to the President of the Republic.


The latter shall appoint a new Prime Minister pursuant to the same modalities.



ART 106


If the approval of the People’s National Assembly is not obtained, the People’s National Assembly shall be dissolved de jure.


The Government in office shall be kept in position in order to manage daily affairs until a new People’s National Assembly is elected within a maximum period of three (3) months.



ART 107


The Head of Government shall execute and coordinate the action plan adopted by the People’s National Assembly.



ART 108


The President of the Republic may, after consultation with a majority of the Parliament, appoint the Head of Government and charge him with drafting the parliamentary majority plan.


In this case, the Head of Government shall present this plan to Parliament for its approval in accordance with the conditions stipulated in Paragraphs 1, 3, and 4 of Article 104 and in Articles 105 and 106.



ART 109


The Head of Government shall annually present to the People’s National Assembly, a statement of general policy.


The statement of general policy shall lead to a debate on Government action.


This debate may end up with a resolution.


It can also lead to the filing of a motion of censure by the People’s National Assembly in accordance with the provisions of Articles 153, 154 and 155 below.


The Prime Minister may ask the People’s National Assembly for a vote of confidence.


If the motion of confidence is not passed, the Head of Government shall tender the resignation of the Government.


In this case, the President of the Republic may, before accepting the resignation, make use of the provisions of Article 147 below.


The Head of Government may also submit a statement of public policy to the Council of the Nation.



ART 110


In addition to the powers explicitly conferred upon him by other provisions of the Constitution, the Head of Government shall exercise the following functions:







1.
he shall direct, coordinate, and oversee the operation of the Government;






2.
he shall allocate the functions to the members of the Government in accordance with the constitutional provisions;






3.
he shall implement the laws and regulations;






4.
he may delegate some of his powers to the Ministers;






5.
he shall chair the meetings of the Government;






6.
he shall sign the executive decrees;






7.
he shall appoint the State’s civil posts that do not fall within the President of the Republic’s power of appointment;






8.
he shall ensure the good functioning of the public administration and public facilities.





ART 111


The Head of Government may tender to the President of the Republic the resignation of the Government.



ART 112


In case of urgent necessity, after convening the High Council of Security, and consulting the President of the Council of the Nation, the President of the People’s National Assembly, the Head of Government, and the President of the Constitutional Court, the President of the Republic shall decree the state of emergency or the state of siege, for a period of thirty (30) days, and take all necessary measures to restore the situation.


The duration of the state of emergency or the state of siege can be extended only after approval of Parliament, convened in joint session of both Chambers.



ART 113


The organisation of the state of emergency and the state of siege shall be defined by an organic law.



ART 114


When the country is threatened by an imminent danger to its institutions, its independence or its territorial integrity, the President of the Republic shall decree the state of exception for a period of sixty (60) days.


Such a measure shall be taken after consulting the President of the Council of the Nation, the President of the People’s National Assembly and the President of the Constitutional Court, and after hearing the High Council of Security and the Council of Ministers. The state of exception shall empower the President of the Republic to take exceptional measures that are fundamental to safeguarding the independence of the Nation and the institutions of the Republic.


An address to the nation shall be made in this regard.


Parliament shall be convened de jure.


Upon termination of the 60-day period, the President of the Republic shall present the decrees he issued during the state of exception to the Constitutional Court to receive the Court’s opinion on these decrees.


The state of exception may not be extended except with the joint approval of both chambers of Parliament.


The state of exception shall be terminated according to the same aforementioned forms and procedures that led to its proclamation.



ART 115


The President of the Republic shall decree the general mobilization in the Council of Ministers after having heard the High Council of Security and having consulted with the President of the Council of the Nation and the President of the People’s National Assembly.



ART 116


The President of the Republic shall declare war in case of actual or imminent aggression, in accordance with the relevant provisions of the United Nations Charter, after having convened the Council of Ministers, having heard the High Council of Security and having consulted the President of the Council of the Nation, the President of the People’s National Assembly and the President of the Constitutional Court.


Parliament shall be convened de jure.


The President of the Republic shall deliver a speech to inform the Nation.



ART 117


During the period of the state of war, the Constitution shall be suspended; the President of the Republic shall assume all the powers.


When the mandate of the President of the Republic comes to expiry, it shall be extended de jure until the end of the war.


In case the President of the Republic resigns or dies or any other impediment, the Vice President of the Republic shall be entrusted as the Head of State and within the same conditions as that of the President of the Republic, all the prerogatives required by the state of war.


In case there is a conjunction of the vacancy of the Presidency of the Republic and the position of Vice President of the Republic, the President of the Council of the Nation shall assume the functions of the Head of State within the conditions provided for above.



ART 118


The President of the Republic shall sign armistice agreements and peace treaties.


He shall obtain the opinion of the Constitutional Court on the relevant agreements.


He shall submit the agreements immediately to be approved explicitly by each Chamber of Parliament.



CHAPTER III. THE PARLIAMENT



ART 119


The legislative power shall be exercised by a Parliament, consisting of two Chambers, the People’s National Assembly and the Council of the Nation.


Parliament shall draft and vote the laws in a sovereign manner.



ART 120


Parliament shall monitor the action of the Government within the conditions defined by Articles 94, 98, 151 and 152 of the Constitution.


The monitoring, prescribed in Articles 153 to 155 of the Constitution, shall be carried out by the People’s National Assembly.



ART 121


The parliamentary opposition shall have rights enabling effective participation in parliamentary activities and in political life, including:







1.
the freedom of opinion, expression and assembly;






2.
the benefit of financial aid granted to the elected members of Parliament;






3.
the effective participation in legislative activities and oversight of government activity;






4.
representation that ensures it has active participation in the organs of both Chambers of Parliament, especially the presidency of the rotating committees;






5.
the referral to the Constitutional Court in accordance with the provisions of Article 187 (paragraphs 2 and 3) of the Constitution, concerning the laws passed by Parliament;






6.
the participation in parliamentary diplomacy.




Each Chamber of Parliament shall devote a monthly session to discuss an agenda presented by one or some parliamentary groups of the opposition.


The modalities of application of this Article shall be described in the Rules of Procedure of each Chamber of Parliament.



ART 122


Parliament shall, within its constitutional prerogatives, remain faithful to the trust of the people and be permanently aware of their aspirations.



ART 123


The deputy or the member of the Council of the Nation shall be fully devoted to fulfilling his mandate.


The rules of procedure of the People’s National Assembly and the Council of the Nation shall contain provisions on the obligation of effective participation of their members in the works of the committees and plenary sessions, under penalty of sanctions applicable in case of absence.


Both chambers of Parliament shall vote on laws and regulations with the attendance of a majority of their members.



ART 124


The Government may request parliamentary approval of draft laws according to expedited approval as specified in the organic law on regulating the work of public authorities.



ART 125


The elected member of the People’s National Assembly or the Council of the Nation, affiliated to a political party, who would voluntarily change the affiliation under the aegis of which he was elected, shall forfeit his electoral mandate as of right.


The Constitutional Court notified by the President of the relevant Chamber shall declare the vacancy of seat. The law shall define the modalities of his replacement.


The deputy, who has resigned from his party or has been excluded, shall retain his mandate as an unaffiliated Member of Parliament.



ART 126


The members of the People’s National Assembly shall be elected by universal, direct and secret suffrage.


Two-thirds (2/3) of the Members of the Council of the Nation shall be elected by indirect and secret suffrage, with two seats per Wilaya, among members of the People’s Communal Assemblies and members of the People’s Wilaya Assemblies.


One-third (1/3) of the members of the Council of the Nation shall be appointed by the President of the Republic among national personalities and qualified experts from scientific, professional, economic, and social fields.



ART 127


The People’s National Assembly shall be elected for a period of five (5) years.


The mandate of the Council of the Nation shall be limited to six (6) years.


Half the members of the Council of the Nation shall be renewed every three (3) years.


The mandate of Parliament cannot be extended unless there are very exceptional circumstances which hinder the normal course of elections.


This situation shall be ascertained by a decision of Parliament, convened in a joint session of both Chambers, at the suggestion of the President of the Republic and having consulted the Constitutional Court.


No one may serve more than two continuous or discontinuous terms in Parliament.



ART 128


The modalities of the election of deputies and those relating to the election or designation of members of the Council of the Nation, the conditions of eligibility, the clauses of ineligibility and incompatibility as well as the system of parliamentary allowances shall be defined by an organic law.



ART 129


The validation of the mandate of the deputies and that of the members of the Council of the Nation shall be within the respective competence of each of the two Chambers.



ART 130


The mandate of the deputy and the member of the Council of the Nation shall be national. It can be renewed and not concurrent with other mandate or function.



ART 131


The deputy or the member of the Council of the Nation who does not fulfil or no longer meets the requirements of his eligibility shall incur the forfeiture of his mandate.


This forfeiture shall be decided, as appropriate, by the People’s National Assembly or the Council of the Nation by the majority of their members.



ART 132


The deputy or the member of the Council of the Nation shall be accountable to his peers who can revoke his mandate if he commits an act unworthy of his function.


The rules of procedure of each of the two Chambers shall define the conditions of dismissing a deputy or a member of the Council of the Nation. The dismissal shall be decided, as appropriate, by the People’s National Assembly or the Council of the Nation, by the majority of its members without prejudice to any other common law proceedings.



ART 133


The conditions by which Parliament accepts the resignation of one of its members shall be defined by an organic law.



ART 134


Members of Parliament shall be granted immunity for any actions related to their duties as specified in the Constitution.



ART 135


Members of Parliament may be the subject of litigation for any actions unrelated to their parliamentary duties after the member’s express waiver of his immunity or after a decision to lift immunity in accordance with conditions specified by law.



ART 136


In case of flagrant offence or flagrant crime, the deputy or the member of the Council of the Nation may be arrested. The Bureau of the People’s National Assembly or of the Council of the Nation, depending on the case, shall be informed immediately.


The informed Bureau may request the suspension of lawsuits and the release of the deputy or the member of the Council of the Nation; then, it shall be proceeded according to the abovementioned provisions of Article 127.



ART 137


An organic law shall define the conditions pertaining to the replacement of a deputy or a member of the Council of the Nation in case his seat becomes vacant.



ART 138


The term of the legislature shall start de jure on the fifteenth (15th) day following the date of announcement of the results by the Constitutional Court, under the chairmanship of the oldest member of the People’s National Assembly, assisted by the two youngest deputies.


The People’s National Assembly shall elect its Bureau and form its Committees.


The abovementioned provisions shall apply to the Council of the Nation.



ART 139


The President of the People’s National Assembly shall be elected for the term of the legislature.


The President of the Council of the Nation shall be elected after each partial renewal of the composition of the Council.



ART 140


The organisation and functioning of the People’s National Assembly and the Council of the Nation, as well as the functional relations between the Chambers of Parliament and the Government shall be defined by an organic law.


The budget of the two Chambers shall be determined by law.


The People’s National Assembly and the Council of the Nation shall draft and adopt their rules of procedure.



ART 141


The sessions of Parliament shall be public.


The proceedings shall be recorded in a book and published in accordance with the conditions defined by an organic law.


The People’s National Assembly and the Council of the Nation may sit in camera upon a request made by their presidents, by the majority of their members present or by the Head of Government.



ART 142


The People’s National Assembly and the Council of the Nation shall set up standing committees within the framework of their rules of procedure.


Each standing committee at each Chamber may establish a temporary fact-finding mission on a specific topic or situation.


The rules of procedure of each Chamber shall define the provisions governing the fact-finding mission.



ART 143


Parliament shall meet in one ordinary session each year, for a minimum period of ten (10) months.


This session shall begin on the second working day of the month of September and shall end on the last working day of the month of June.


So as to complete the ongoing review of an item on the agenda, the Head of Government may request an extension of the ordinary session for few days.


Parliament may be convened in extraordinary session on the initiative of the President of the Republic.


It may also be summoned by the President of the Republic at the request of the Head of Government or at the request of two-thirds (2/3) of the members of the People’s National Assembly.


The closure of the extraordinary session shall take place after Parliament has completed the agenda for which it was convened.



ART 144


Parliament shall legislate on the subject matters assigned to it by the Constitution as well as in the following fields:







1.
the fundamental rights and duties of individuals, particularly the legal regime of public freedoms, the safeguarding of individual freedoms, and the duties of the citizens;






2.
the general rules pertaining to personal status and family law and particularly to marriage, divorce, filiation, legal capacity and inheritance;






3.
the conditions of settlement for individuals;






4.
basic legislation concerning nationality;






5.
general rules pertaining to the status of foreigners;






6.
rules concerning the creation of jurisdictions;






7.
general rules of criminal law and criminal procedure and particularly the determination of crimes and offences, the institution of the corresponding penalties of any kind, amnesty, extradition and the penitentiary regime;






8.
the general rules of civil and administrative procedure and the enforcement procedures;






9.
the system of civil and commercial obligations and property;






10.
the general rules related to public tenders;






11.
the territorial division of the country;






12.
the vote on the finance law;






13.
the introduction of the tax base and tax rates, contributions, duties and fees of every kind;






14.
the customs system;






15.
the general regulations concerning the issuing of money, the banking regime, credit and insurance;






16.
general rules relating to education and scientific research;






17.
general rules relating to public health and population;






18.
general rules relating to labour law, social security and the right to organise;






19.
general rules relating to the environment, living conditions, and town and country planning;






20.
general rules relating to the protection of the fauna and flora;






21.
protection and preservation of cultural and historical heritage;






22.
general regulation for forests and pasture lands;






23.
general water system;






24.
general system for mines and hydrocarbons;






25.
land tenure;






26.
the fundamental guarantees granted to public officials and the general statute of Public Service;






27.
the general rules pertaining to National Defence and the mobilisation of the Armed Forces by civil authorities;






28.
the rules governing the transfer of property from the public to the private sector;






29.
the establishment of categories of legal entities;






30.
the creation of decorations, distinctions and honorific titles of the State.





ART 145


In addition to the domains earmarked by the Constitution for regulation by organic law, the following domains shall be subject to regulation by organic law:







•
the organisation and functioning of public authorities;






•
the electoral system;






•
law on Political Parties;






•
law on Information;






•
the status of the magistracy and the judicial organisation;






•
the framework law on Finance Laws.




The organic law shall be adopted by an absolute majority of the deputies and the members of the Council of the Nation.


It shall be submitted to the Constitutional Court to ascertain its conformity prior to its promulgation.



ART 146


In case the People’s National Assembly is in recess during the time periods specified in Article 156, the President of the Republic may legislate on urgent matters by ordinance, after consultation with the Council of State.


The President of the Republic shall submit the texts he adopts for ratification to each of the Chambers of Parliament within a month of the beginning of its first session.


Ordinances not adopted by Parliament, or not presented to Parliament for approval according to the time periods stipulated above, shall be null and void.


In case of a state of emergency defined in Article 107 of the Constitution, the President of the Republic may legislate by ordinances.


The ordinances shall be passed in the Council of Ministers.



ART 147


The Head of Government, deputies and members of the Council of the Nation shall have the right to initiate laws.


To be admissible, the proposed laws shall be introduced by fifteen (15) deputies or fifteen (15) members of the Council of the Nation in the matters stipulated in Article 137 below.


Draft laws shall be presented in the Council of Ministers, following the opinion of the Council of State, and then submitted by the Head of Government, as applicable, to the Bureau of the People’s National Assembly or that of the Council of the Nation.



ART 148


The draft laws relating to the local organisation, the territorial planning and division shall be submitted to the Bureau of the Council of the Nation.


Except for the cases listed in the paragraph above, all other draft laws shall be filed with the Bureau of the People’s National Assembly.


As necessary, the applicable draft regulatory texts shall be attached to draft bills when they are recorded on the session’s agenda.



ART 149


Subject to the provisions of paragraph 1 of Article 137 above, any proposed or draft law, to be adopted, shall be debated successively by the People’s National Assembly and the Council of the Nation.


The discussion of the draft laws by the People’s National Assembly shall deal with the text presented to it by the Head of Government or the text adopted by the Council of the Nation in the matters stipulated in Article 137 above.


The Government shall submit to one of the two Chambers the text voted by the other Chamber.


Each Chamber shall debate the text voted by the other Chamber and adopt it.


In all cases, the Council of the Nation shall adopt the text voted by the People’s National Assembly, by a majority of its members present for the draft ordinary laws, or by an absolute majority for the draft organic laws.


Should a disagreement between the two Chambers arise, the Head of Government shall request the meeting, within a maximum of fifteen (15) days, of a joint committee, composed equally of members of both Chambers, to propose a text pertaining to the disputed provisions. The joint committee shall complete its deliberations within a maximum of fifteen (15) days.


This text shall be submitted by the Government for approval to the two Chambers. No amendment is admissible, except with the consent of the Government.


Should the disagreement between the two Chambers persist, the Government may request the People’s National Assembly to give a final decision. In this case, the People’s National Assembly shall resume the text drafted by the joint committee or, if not, the last text it has voted.


If the Government does not notify the People’s National Assembly in accordance with the preceding paragraph, the text shall be withdrawn.



ART 150


Parliament shall adopt the finance law within a maximum period of seventy-five (75) days, as from the date of its submission, in accordance with the preceding paragraphs.


Should it not be adopted within the indicated period, the President of the Republic shall promulgate the draft law of the Government by ordinance.


The other procedures shall be defined by the organic law referred to in Article 132 of the Constitution.



ART 151


Any law or amendment submitted by Members of Parliament that has the purpose or effect of decreasing public resources or increasing public expenditure shall be inadmissible unless it is accompanied by measures which seek to increase the revenues of the State or to achieve savings at least equal in size on other items of public expenditure.



ART 152


Matters other than those earmarked for statutory legislation shall fall within the regulatory power of the President of the Republic.


The implementation of the laws shall be a matter for the regulatory field of the Prime Minister.



ART 153


The law shall be promulgated by the President of the Republic within thirty (30) days of the date of its transmittal.


However, when a law has been submitted to the Constitutional Court prior to its promulgation by one of the authorities referred to in Article 187 below, this time limit shall be suspended until the Constitutional Court gives its ruling according to the conditions specified in Article 189 below.



ART 154


The President of the Republic may request a second reading of a law voted by Parliament within thirty (30) days following its adoption.


In that case, a majority of two-thirds (2/3) of the deputies of the People’s National Assembly and members of the Council of the Nation shall be required for the adoption of the law.



ART 155


The President of the Republic may communicate a message to Parliament.



ART 156


After consulting the President of the Council of the Nation, the President of the People’s National Assembly, the President of the Constitutional Court and the Head of Government, the President of the Republic may decide on the dissolution of the People’s National Assembly or on anticipated legislative elections.


In both cases, legislative elections shall take place within a maximum limit of three (3) months, and, if they are not able to be organized by this time, the time period may be extended after consultation with the Constitutional Court.



ART 157


Upon request of the President of the Republic or one of the Presidents of one of the two Chambers, Parliament may initiate a debate on foreign policy.


This debate shall be concluded, if need be, with a resolution of Parliament meeting in joint session of the two Chambers, which shall be communicated to the President of the Republic.



ART 158


Armistice agreements, treaties of peace, alliance and union, treaties relating to the borders of the State as well as treaties concerning the status of persons and those which involve expenditures unforeseen in the budget of the State, bilateral and multilateral agreements pertaining to free trade zones and economic associations and integrations shall be ratified by the President of the Republic after explicit approval by each of the two Chambers of Parliament.



ART 159


The treaties ratified by the President of the Republic in the conditions specified by the Constitution shall prevail over Acts of Parliament.



ART 160


The Government shall submit the necessary data and documents requested by Parliament when exercising its oversight duties.



ART 161


The Government shall give an account to each Parliament Chamber on the use of budgetary funds for which it has voted on each budgetary period.


The financial year shall be closed, as far as Parliament is concerned, by the vote of each Chamber for an Act pertaining to settling the balance sheet of the year under consideration.



ART 162


The parliamentary committees may hear from the Members of the Government on all questions related to the public interest.



ART 163


Members of Parliament may address orally or in written form any question to any member of the Government.


The written question shall receive a reply in the same form within a maximum period of thirty (30) days.


The response to oral questions shall not exceed thirty (30) days.


The People’s National Assembly and the Council of the Nation shall hold, alternatively, a weekly session dedicated to the responses of the Government to oral questions raised by deputies and members of the Council of the Nation.


If one of the two Chambers believes that the oral or written response from a member of the Government warrants a debate, this latter shall be ensued in the conditions specified in the rules of procedure of the People’s National Assembly and the Council of the Nation.


The questions and answers are published in accordance with the same conditions as per the records of the parliamentary debates.



ART 164


Each of the two Chambers of Parliament may, at any time, establish, within the framework of its powers, a commission of inquiry on any matter of public interest.



ART 165


Members of Parliament may demand from the Government explanations related to issues of national importance and the status of law enforcement. The reply shall be given within a maximum limit of thirty (30) days.



ART 166


During the debate on general policy statement or following interpellation, the People’s National Assembly can hold the Government to account by voting a motion of censure.


Such a motion shall be rejected unless it is signed by at least a seventh (1/7) of the number of deputies.



ART 167


The motion of censure shall be approved by a majority vote of two-thirds (2/3) of the deputies.


The vote may only take place three (3) days after the tabling of the motion of censure.



ART 168


When the motion of censure is approved by the People’s National Assembly, the Head of Government shall tender the resignation of the Government to the President of the Republic.



CHAPTER IV. THE JUDICIAL POWER



ART 169


The judicial power shall be independent. The President of the Republic shall be the guarantor of the independence of the judiciary.


The judicial power shall enjoy independence when exercising its judicial powers.



ART 170


The judicial power shall protect society, freedoms, and fundamental rights.



ART 171


The judicial power shall be founded on the principles of legality and equality.


The judicial power is available to all.



ART 172


Justice shall be rendered in the name of the people.



ART 173


Criminal sanctions shall conform to the principles of legality and personality.


The law shall guarantee the two-stage procedure in criminal matters and determine the modalities of its implementation.



ART 174


The judiciary shall rule on appeals brought against decisions of the administrative authorities.



ART 175


Judicial decisions and orders shall be reasoned.


Judicial decisions shall be pronounced in public hearings.



ART 176


The judiciary may be assisted in exercising its judicial function by people’s assessors under conditions specified by law.



ART 177


In exercising their functions, judges shall apply ratified treaties, the law of the Republic, and the decisions of the Constitutional Court.



ART 178


The sitting judge shall be irremovable.


The judge shall not be transferred, removed, stopped from working, excused, or imposed with disciplinary sanctions, except in cases where guarantees specified by law are applied and by a reasoned decision of the High Council of Magistracy.


The judge shall notify the High Council of Magistracy if he is exposed to any interference with his independence.


An organic law shall determine the modalities of implementing this Article.



ART 179


Judges shall guard against any infringement of their independence and impartiality.


A judge shall be held accountable to the High Council of Magistracy in the forms specified by law for the manner in which he fulfils his duty.



ART 180


The law shall protect the litigant against any abuse perpetrated by the judge.



ART 181


The right to defence shall be acknowledged.


It shall be guaranteed in criminal matters.



ART 182


The lawyer shall be granted legal guarantees that ensure his protection against any form of pressure and allow him to exercise his profession within the framework of the law.



ART 183


The litigant shall have the right to seek his rights from the judicial authorities and to have legal representation in all judicial proceedings.



ART 184


All relevant government entities shall, always and everywhere and in all circumstances, implement judicial rulings.


The law shall prosecute and punish whomever violates the independence of the judge or obstructs the proper course of justice and the implementation of its final rulings.



ART 185


The Supreme Court shall be the organ regulating the activity of the courts and tribunals.


The Council of State shall act as an organ regulating the activity of the administrative courts.


The Supreme Court and the Council of State shall ensure the standardisation of jurisprudence across the country and shall oversee the adherence to the law.


The Court of Jurisdictional Conflicts shall determine the conflicts of jurisdiction between ordinary courts and administrative courts.



ART 186


The organisation, functioning and other powers of the Supreme Court, the Council of State and the Court of Jurisdictional Conflicts shall be determined by an organic law.



ART 187


The High Council of Magistracy shall be chaired by the President of the Republic.


The High Council of Magistracy shall enjoy administrative and financial independence.


The President of the Republic shall preside over the High Council of Magistracy.


The High Council of Magistracy shall consist of:







•
the President of the Supreme Court;






•
the President of the Council of State;






•
Fifteen (15) judges elected by their colleagues in the following distribution:









•
Three (3) judges from the Supreme Court, including two (2) trial judges and one (1) from the Public Prosecution;






•
Three (3) judges from the Council of State, including two (2) trial judges and one (1) governor of the State;






•
Three (3) judges from judicial councils, including two (2) trial judges and one (1) from the Public Prosecution;






•
Three (3) judges from administrative judicial authorities other than the Council of State, including two (2) trial judges and one (1) governor of the State;






•
Three (3) judges from courts subject to the normal judicial system, including two (2) trial judges and one (1) from the Public Prosecution;






•
two (2) representatives of the judicial syndicate;






•
six (6) individuals selected on the basis of their competence outside the judicial profession, including two (2) selected by the President of the Republic, two (2) selected by the President of the People’s National Assembly (not to be members of the Assembly), and two (2) selected by the President of the Council of the Nation (not to be members of the Council);






•
the President of the National Council for Human Rights.





ART 188


The High Council of Magistracy shall determine, in the conditions determined by law, the appointments, transfers, and career development of the judges.


Appointments to various judicial posts shall be by presidential decree based on the proposal of the High Council of Magistracy.


It shall oversee the respect for the provisions on the status of the magistracy and the observance of discipline by the magistrates under the chairmanship of the President of the Supreme Court.



ART 189


The High Council of Magistracy shall provide a consultative opinion to the President of the Republic prior to exercising the power to pardon.



ART 190


The method of electing members, composition, functioning and other attributions of the High Council of Magistracy shall be determined by an organic law.


The High Council of Magistracy shall be granted administrative and financial autonomy. The organic law shall determine its modalities.



ART 191


A High Court of State shall be established to review acts which can be qualified as high treason by the President of the Republic, and crimes and offences by the Head of Government, perpetrated as they exercise their functions.


The composition, organisation and functioning of the High Court of State, as well as the applicable procedures, shall be established by an organic law.



TITLE IV. OVERSIGHT INSTITUTIONS



ART 192


The institutions and organs of control shall have the task of verifying the conformity of the legislative and executive action(s) with the Constitution and of verifying the conditions of the use and management of material means and public funds.



CHAPTER I. THE CONSTITUTIONAL COURT



ART 193


The Constitutional Court is an independent institution in charge of ensuring the observance of the Constitution.


The Constitutional Court shall regulate the conduct of institutions and the activities of public authorities.


The Constitutional Court shall have administrative and financial autonomy.


The Constitutional Court shall determine its rules of operation.



ART 194


The Constitutional Court shall consist of twelve (12) members:







•
four(4) members appointed by the President of the Republic, including the President of the Court;






•
two (2) elected by the Supreme Court and two (2) elected by the Council of State;






•
two (2) appointed by the President of the People’s National Assembly and two (2) appointed by the President of the Council of the Nation, who do not have a parliamentary capacity nor membership in a political party.





ART 195


The elected or appointed members of the Constitutional Court shall:







•
be aged forty (40) on the day of their appointment or election;






•
enjoy civil and political rights and must not have been convicted of a crime against honor;






•
have no less than fifteen (15) years’ of legal experience in higher education at the rank of professor, in magistracy, as a lawyer at the Supreme Court or the Council of State, or in a high State office.




As soon as they are elected or appointed, the members of the Constitutional Court shall cease any other practice, membership, function, mandate, assignment, activity, or liberal profession.



ART 196


The President of the Republic shall appoint the President and Vice-President of the Constitutional Court for a single six-year (6) term.


The other members of the Constitutional Court shall serve a single term of six (6) years; half (1/2) of the membership of the Court shall be renewed every four (3) years.



ART 197


The members of the Constitutional Court shall enjoy immunity in any matter related to the exercise of their functions.


The members of the Constitutional Court shall not be subject to legal prosecution for matters not related to the discharge of their functions except by express waiver of immunity or by authorization from the Constitutional Court.


The rules of procedures of the Constitutional Court shall determine how immunity is lifted.



ART 198


Aside from the other functions which are expressly conferred upon it by other provisions of the Constitution, the Constitutional Court shall issue a binding opinion on the constitutionality of treaties, laws, decrees, and regulations.


The Constitutional Court may advise on the constitutionality of treaties prior to ratification or laws prior to passage.


The Constitutional Court may advise on the constitutionality of decrees and regulations within a month of the date of their publication.


The Constitutional Court shall issue a binding opinion on whether laws and regulations conform with treaties, within the conditions specified respectively in Paragraphs 2 and 3.


The Constitutional Court de jure shall advise the President of the Republic of the constitutionality of organic laws after their adoption by Parliament, and the Court shall issue a binding opinion on entire text.


The Constitutional Court shall also rule on the constitutionality of the rules of procedure of each Chamber of Parliament, according to the procedures specified in the preceding paragraph.



ART 199


The authorities specified in Article 201 may notify the Constitutional Court of conflicts that may arise among the constitutional powers.


These authorities may notify the Constitutional Court of an interpretation of a constitutional provision or provisions, and the Constitutional Court shall declare an opinion in this regard.



ART 200


The Constitutional Court shall review, in their substance, the appeals it receives on the provisional results of presidential and legislative elections and referenda and shall announce the final results of all these processes.



ART 201


The Constitutional Court shall be referred to by the President of the Republic, the President of the Council of the Nation, the President of the People’s National Assembly or the Head of the Government.


It may also be referred to by forty (40) deputies or twenty-five (25) members of the Council of the Nation.


The practice of referral to the Constitutional Court specified in the two preceding paragraphs shall not apply to a referral on the exception of unconstitutionality as stipulated in Article 188 below.



ART 202


The Constitutional Court may be referred to with regard to an exception of unconstitutionality pursuant to a request by the Supreme Court or the Council of State when one of the parties in a trial claims before the jurisdiction that the legislative or regulatory provision upon which the issue of litigation relies may adversely affect the rights and freedoms granted by the Constitution.



ART 203


The Constitutional Court shall issue opinions by majority vote. In the case of a tie vote, the President shall cast the deciding vote.


Opinions regarding the regulation of organic laws are rendered by an absolute majority of votes.



ART 204


The procedures and modalities for referral to the Constitutional Court shall be determined by an organic law.



ART 205


The Constitutional Court shall deliberate in camera and give its opinion or decision within thirty (30) days after a matter has been submitted to it. In an emergency situation, and upon request from the President of the Republic, the deadline shall be shortened to ten (10) days.


When the Constitutional Court is summoned to rule on the basis of Article 188 above, it shall deliver a decision within the four (4) months following the referral date. This deadline might be extended only once for no more than four (4) months, pursuant to a reasoned decision of the Court notified to the jurisdiction that has requested the referral.



ART 206


When the Constitutional Court rules that a treaty, agreement or convention is unconstitutional, it shall not be ratified.



ART 207


If the Constitutional Court rules that a law is unconstitutional, the law shall not be passed.


If the Constitutional Court rules that a legislative or regulatory provision is unconstitutional, this text shall lose its effect beginning on the day the Court’s decision is issued.


If the Constitutional Court rules that a legislative or regulatory text is unconstitutional based on Article 188 above, this text shall lose its effect beginning on the day determined by the Constitutional Court’s decision.


The opinions and decisions of the Constitutional Council shall be irrevocable and binding upon all public, administrative, and judicial authorities.



CHAPTER II. THE ACCOUNTABILITY COUNCIL



ART 208


The Accountability Council shall be the supreme oversight agency over public assets and funds.


It shall be in charge of the post control of the finances of the State, the territorial communities and public services as well as the State’s merchant capital.


The Accountability Council shall be an independent agency that contributes to the development of good governance and transparency in the management of public finances and the filing of accounts.


The Accountability Council shall prepare an annual report which it shall submit to the President of the Republic, who shall publish it, as well as the President of the Council of the Nation, the President of the People’s National Assembly and the Head of Government.


The President of the Republic shall appoint the President of the Accountability Council to a term of five (5) years that may be renewed once.


The organic law shall determine the organisation and functions of the Accountability Council and the sanctions [illegible] basic law for its members.



CHAPTER III. NATIONAL INDEPENDENT ELECTION AUTHORITY



ART 209


A National Independent Election Authority shall be established.


The National Independent Election Authority shall enjoy legal personhood and administrative and financial independence.



ART 210


The National Independent Election Authority shall have the task of preparing, organizing, conducting, and monitoring presidential, legislative, and local elections and referenda.


The National Independent Election Authority shall exercise its duties over the electoral registration list operations and their review, [illegible] preparation of the electoral process, voting processes, counting and settling electoral disputes according to the law in force.


The National Independent Election Authority shall exercise its duties from the date the electorate is convened until the provisional poll results are declared.


The National Independent Election Authority shall exercise its duties with transparency, neutrality, and impartiality.



ART 211


Relevant public authorities shall provide all necessary assistance to the National Independent Election Authority and provide it will all data and documents it considers necessary to carry out its tasks.



ART 212


The National Independent Election Authority shall be composed of university professors, judges, national capabilities and competencies [illegible] to civil society, and representatives of the Algerian diaspora abroad.


An organic law related to the electoral system shall determine the modalities and conditions for the organization and work of the National Independent Election Authority.



ART 213


The National Independent Election Authority shall have representation at the level of the Wilaya and the municipality, as well as at diplomatic missions and consulates.



ART 214


The President of the National Independent Election Authority shall be elected by a majority vote of his peers during its first meeting. In case of a tie, the older of the two candidates shall be the winner.


The President of the Republic shall appoint the elected President of the National Independent Election Authority.


An organic law related to the electoral system shall determine and modalities of choosing the other members.


The President of the Republic shall appoint the members of the National Independent Election Authority to a single, non-renewable term of six (6) years.


One half of the members of the National Independent Election Authority shall be renewed every three (3) years.



CHAPTER IV. THE HIGH AUTHORITY FOR TRANSPARENCY AND TO PREVENT AND COMBAT CORRUPTION



ART 215


A High Authority for Transparency and to Prevent and Combat Corruption shall be established.


It shall be an independent agency.


It shall enjoy administrative and financial independence.



ART 216


The High Authority shall be concerned with the following tasks:







•
develop and enable the implementation of a national strategy for transparency and to prevent and combat corruption;






•
gather, process, and report relevant data;






•
receive disclosures of private assets from individuals specified by law;






•
receive notifications of conflicts of interest and cases of combining posts.






•
notify the relevant authorities as necessary.




An organic law shall determine the modalities of implementing this Article.



TITLE V. ADVISORY INSTITUTIONS



ART 217


A High Islamic Council shall be established under the auspices of the President of the Republic in order to:







•
encourage and promote Ijtihad;






•
provide its opinion on matters submitted to it with regard to the Shari’ah rules;






•
submit a periodic report on its activity to the President of the Republic.





ART 218


The High Islamic Council shall be composed of fifteen (15) members, including the President, who shall be nominated by the President of the Republic among the national elites in various sciences.



ART 219


A High Council of Security shall be established under the chairmanship of the President of the Republic. This organ shall have the task of providing counsel to the President of the Republic on all issues relating to national security.


The modalities of the organisation and functioning of the High Council of Security shall be determined by the President of the Republic.



ART 220


The National Social, Economic, and Environmental Council, hereinafter referred to as “The Council,” shall represent a framework for dialogue, consultation and proposals in the economic, social, and environmental fields.


It shall be the advisor of the Government.



ART 221


The Council shall be in charge of:







•
providing a framework for the participation of civil society in the national consultations on policies related to social, economic, and environmental growth in the framework of sustainable development;






•
ensuring a constant dialogue and consultation between the national economic and social partners;






•
evaluating and addressing the issues of national interest in the economic, social, environmental, educational, vocational, and higher education fields;






•
preparing proposals and recommendations for the Government.





ART 222


A National Council of Human Rights, hereinafter referred to as “The Council,” shall be established under the authority of the President of the Republic in his quality as guarantor of the Constitution.


It shall be granted administrative and financial autonomy.



ART 223


The Council shall carry out the function of monitoring and providing early warnings and evaluation in terms of respecting human rights.


Without undermining the functions of the judiciary power, the Council shall consider any case of violation of human rights it becomes aware of or is brought to its attention, and it shall proceed with the appropriate action. It shall submit the results of its investigation to the concerned administrative authorities and, if necessary, to the competent judicial authorities.


The Council shall initiate awareness-raising actions, information and communication to promote human rights.


It shall also give its opinions, suggestions and recommendations in relation to the promotion and protection of human rights.


The Council shall prepare an annual report to submit to the President of the Republic, Parliament and the Prime Minister, and publish it.


The composition and the modalities of nominating the members of the Council as well as the rules related to its organisation and functioning shall be determined by law.



ART 224


A High Council of Youth shall be established as a consultative institution under the auspices of the President of the Republic.


The Council shall include representatives of the youth, the government and the public institutions in charge of youth issues.



ART 225


The High Council of Youth shall express its opinions and recommendations on issues related to the needs of the youth as well as their prosperousness in economic, social, cultural and sporting fields.


The Council shall contribute as well to the promotion, among the youth, of the national values, the patriotic conscience, the civil spirit and social solidarity.



ART 226


A National Council for Scientific Research and Technology shall be established, hereinafter referred to as “The Council.”



ART 227


The Council shall be in charge of:







•
promoting national research in the field of technological and scientific innovation;






•
proposing measures fostering the development of national capacities in terms of research and development;






•
evaluating the efficiency of the national arrangements for the valorisation of the outcome of research for the benefit of the national economy within the framework of sustainable development.




The Council shall be chaired by a recognised national competence nominated by the President of the Republic.


The other tasks, organisation, and composition of the Council shall be determined by law.



ART 228


An Algerian Academy for Science and Technology shall be established.


The Academy shall be an independent constitutional institution of a scientific and technological nature.


It shall enjoy artificial personhood and financial independence.


The formation, organization, operation, and tasks of the Academy shall be determined by law.



ART 229


Either the law or regulation may establish advisory bodies according to the case.



TITLE VI. CONSTITUTIONAL AMENDMENT



ART 230


The constitutional amendment shall be decided on the initiative of the President of the Republic.


It shall be voted in identical terms by the People’s National Assembly and the Council of the Nation in the same conditions as a legislative text.


It shall be submitted by referendum to the approval of the people within fifty (50) days of its adoption.


The constitutional amendment, approved by the people, shall be promulgated by the President of the Republic.



ART 231


An Act pertaining to a draft constitutional amendment shall become null and void if rejected by the people.


It cannot be resubmitted to the people during the same legislature.



ART 232


If according to the reasoned opinion of the Constitutional Court the draft constitutional amendment in no way infringes upon the general principles governing the Algerian society, the human and citizen’s rights and freedoms, and does not alter in any manner the fundamental balance of the powers and the institutions, the President of the Republic may directly promulgate the law containing the constitutional amendment without submitting it to referendum, if it has been approved by three-quarters (3/4) of the votes of the members of the two Chambers of Parliament.



ART 233


Three-quarters (3/4) of the members of the two Chambers of Parliament, meeting in joint session, may propose a constitutional amendment and present it to the President of the Republic, who may submit it to a referendum.


If its approval is obtained, it shall be promulgated.



ART 234


No constitutional amendment shall undermine:







1.
the Republican character of the State;






2.
the democratic order based on a multi-party system;






3.
Islam as the religion of the State;






4.
Arabic as the national and official language;






5.
Tamazight as a national and official language;






6.
the fundamental freedoms and the human and citizens’ rights;






7.
the integrity and unity of the national territory;






8.
the national emblem and the national anthem as symbols of the Revolution and the Republic;






9.
the prohibition against holding more than two consecutive or discontinuous presidential terms of five years each.





TITLE VII. INTERIM PROVISIONS



ART 235


The current ordinary laws set by this Constitution as organic laws shall remain applicable until their modification or replacement following the constitutional procedures.



ART 236


The Constitutional Council shall continue, in its current representation to carry out the prerogatives assigned to it by this Constitution, the mandates of its current members ending after the expiry of their respective terms.


Any modification or addition shall be carried out following the conditions and procedures set by this Constitution in no later than six (6) months following its promulgation.


The renewal of half of the members of the Constitutional Council, whether they are elected or designated in the framework of this Constitution shall take place following the fourth (4) year of the mandate by drawing lots.



ART 237


Pending the necessary conditions for the implementation of the provisions stipulated by Article 188 of the Constitution and in order to guarantee its efficient management, the mechanism set by this latter shall be put into place after a deadline of three (3) years following the entry into force of these provisions.



ART 238


The body in charge of the promotion and the protection of human rights shall continue to carry out its prerogatives until the implementation of the provisions of Articles 198 and 199 of the Constitution.



ART 239


The text of the approved constitutional amendment shall be harmonised by the numerical order of its Articles.



ART 240


The President of the Republic shall promulgate the text of the approved constitutional amendment that shall be implemented as the fundamental law of the Republic.

